DETAILED ACTION
1.	Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are currently pending. The effective filing date of the present application is 12/11/2013. This action is a second non-final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1, 5, 7, 8, 10-12, 17, 18, 24 and 67 are directed toward a process (method). Claims 26, and 68 are directed to a device (machine). Claim 50 is directed toward a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are directed toward the judicial exception of an abstract idea. Independent claims 1, 24, 26, and 50 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method of determining resource usage information for a facility, comprising: 
receiving, by a data collection device comprising a processor within a housing, resource usage sensor data relating to a location in the facility via a first communications channel from one or more sensors; 
applying to the resource usage sensor data, by said processor of the data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred; 
identifying, by said processor of the data collection device, whether the resource usage sensor data associated with the predetermined usage event meets the criterion; 
in response to the resource usage sensor data meeting the criterion, assembling a message including a logical value indicative of a type of usage event and the resource usage sensor data associated with the predetermined usage event;
only transmitting, by said data collection device, said message including the resource usage sensor data associated with the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion; and 
in response to the resource usage sensor data not meeting the criterion, storing, the resource usage sensor data associated with the predetermined usage event, 
wherein the criterion is met when the resource usage sensor data represents the change in the resource state of the location, and 
wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
The Applicant's Specification titled "Method of Determining Resource Usage Information for A Facility, Data Collection Device, Data Collection System and Data Collection Method" emphasizes the business need for data analysis, "The present disclosure relates to a method of determining resource usage information for a facility such as an office, conference suite or bathroom. The disclosure also relates to a data collection device for determining resource usage information for the facility, and to a data collection system and method for determining resource usage information for the facility." (Spec. [0002]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 24, 26, and 50 are directed to the abstract idea of identifying a resource usage event, which is considered certain methods of organizing human activity and/or metal processes because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) mental process. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of managing a facility to identifying a resource usage event. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving usage event data, identifying the usage event, and either storing or transmitting the event based on a threshold, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite receiving usage event data(observation), identifying the usage event (evaluation) and either storing or transmitting the event based on a threshold (judgment), which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Dependent claims 5, 7, 8, 10-12, 17, 18, 67, and 68 further reiterate the same abstract ideas with further embellishments, such as Claim 5 applying a threshold associated with the predetermined usage event to the resource usage sensor data; Claim 7  wherein said stored data includes a data value or a logical flag; Claim 10 applying the criterion to each of a predetermined quantity of resource usage sensor data; Claim 11 determining a proportion of the predetermined quantity of resource usage sensor data that satisfy the criterion; and identifying usage data as associated with the predetermined usage event based on the determined proportion; Claim 12 wherein the predetermined quantity of resource usage sensor data corresponds to a predetermined number of sequentially-received resource usage sensor data values; Claim 17 a process of, prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage sensor data; determining a statistical parameter associated with a predetermined quantity of the resource usage sensor data; dividing the resource usage sensor data into sequential blocks and calculating a filtered value for each block; Claim 18 calculating a filtered value corresponding to each data value of the resource usage sensor data based on that data value and data values lying within a predetermined window preceding that data value; Claim 67 identifying the resource usage sensor data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted; and Claim 68 identify usage data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 24, 26, and 50.

Regarding Step 2A [prong 2]
Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 24, 26, and 50) include the following additional elements which do not amount to a practical application:
Claim 1. A method of determining resource usage information for a facility, comprising: 
receiving, by a data collection device comprising a processor within a housing, resource usage sensor data relating to a location in the facility via a first communications channel from one or more sensors; 
applying to the resource usage sensor data, by said processor of the data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred; 
identifying, by said processor of the data collection device, whether the resource usage sensor data associated with the predetermined usage event meets the criterion; 
in response to the resource usage sensor data meeting the criterion, assembling a message including a logical value indicative of a type of usage event and the resource usage sensor data associated with the predetermined usage event;
only transmitting, by said data collection device, said message including the resource usage sensor data associated with the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion; and 
in response to the resource usage sensor data not meeting the criterion, storing, the resource usage sensor data associated with the predetermined usage event, 
wherein the criterion is met when the resource usage sensor data represents the change in the resource state of the location, and 
wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
The bolded limitations recited above in independent claim 1 (Similarly claims 24, 26, and 50) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a data collection device, processor, server, and sensor which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Data collection device 100 may be implemented by, for example, data processing equipment as exemplified in Figure 5. In the embodiment of Figure 5, data collection device 100 has a processor 130 which operates according to instructions stored in instruction store 110. The processor may read and write data to data store 120. Communications between processor 130, instruction store 110 and data store 120 are mediated via bus 170, which is managed by bus controller 160. Also provided to data collection device 100 are communication channel controllers, e.g. radios 140 and 150, which also communicate via bus 170 with the other components of the device, including with processor 130. In particular, radio 140 communicates over communication channel 30a, 30b with the sensors in washroom 10, while radio 150 communicates via communication channel 20 with server 200. Processor 130 may receive sensor data from radio 140, apply filtering and criteria as described above on the basis of program instructions in instruction store 110, using data store 120 as working memory, and may then notify events to server 200 via radio 150. Radio 140 may, for example, be an IEEE802.15.4 radio, while radio 150 may, for example, be a 3G cellular radio. Conventionally, each radio is provided with an associated antenna for accepting and emitting signals in an appropriate frequency band.." (Spec. [0118]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 24, 26, and 50) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving data, applying a criterion, identifying an event, and either storing or transmitting the event based on the criterion and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses sensor data for collection, analysis and display (transmission) of usage event on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-7, 9-14, 16, and 19-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 15 respectively, for example, Claim 5 applying a threshold associated with the predetermined usage event to the resource usage sensor data; Claim 7  wherein said stored data includes a data value or a logical flag; Claim 10 applying the criterion to each of a predetermined quantity of resource usage sensor data; Claim 11 determining a proportion of the predetermined quantity of resource usage sensor data that satisfy the criterion; and identifying usage data as associated with the predetermined usage event based on the determined proportion; Claim 12 wherein the predetermined quantity of resource usage sensor data corresponds to a predetermined number of sequentially-received resource usage sensor data values; Claim 17 a process of, prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage sensor data; determining a statistical parameter associated with a predetermined quantity of the resource usage sensor data; dividing the resource usage sensor data into sequential blocks and calculating a filtered value for each block; Claim 18 calculating a filtered value corresponding to each data value of the resource usage sensor data based on that data value and data values lying within a predetermined window preceding that data value; Claim 67 identifying the resource usage sensor data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted; and Claim 68 identify usage data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted, but these features only serve to further limit the abstract idea of independent claims 1, 24, 26, and 50, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 24, 26, and 50) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method of determining resource usage information for a facility, comprising: 
receiving, by a data collection device comprising a processor within a housing, resource usage sensor data relating to a location in the facility via a first communications channel from one or more sensors; 
applying to the resource usage sensor data, by said processor of the data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred; 
identifying, by said processor of the data collection device, whether the resource usage sensor data associated with the predetermined usage event meets the criterion; 
in response to the resource usage sensor data meeting the criterion, assembling a message including a logical value indicative of a type of usage event and the resource usage sensor data associated with the predetermined usage event;
only transmitting, by said data collection device, said message including the resource usage sensor data associated with the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion; and 
in response to the resource usage sensor data not meeting the criterion, storing, the resource usage sensor data associated with the predetermined usage event, 
wherein the criterion is met when the resource usage sensor data represents the change in the resource state of the location, and 
wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
The bolded limitations recited above in independent claim 1 (Similarly claims 24, 26, and 50.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of data collection device, processor, server, and sensor. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database, a processor, and a non-transitory computer readable storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable recording medium and database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for machine learning and computer interface, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-7, 9-14, 16, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 24, 26, and 50 respectively, for example: Claim 5 applying a threshold associated with the predetermined usage event to the resource usage sensor data; Claim 7  wherein said stored data includes a data value or a logical flag; Claim 10 applying the criterion to each of a predetermined quantity of resource usage sensor data; Claim 11 determining a proportion of the predetermined quantity of resource usage sensor data that satisfy the criterion; and identifying usage data as associated with the predetermined usage event based on the determined proportion; Claim 12 wherein the predetermined quantity of resource usage sensor data corresponds to a predetermined number of sequentially-received resource usage sensor data values; Claim 17 a process of, prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage sensor data; determining a statistical parameter associated with a predetermined quantity of the resource usage sensor data; dividing the resource usage sensor data into sequential blocks and calculating a filtered value for each block; Claim 18 calculating a filtered value corresponding to each data value of the resource usage sensor data based on that data value and data values lying within a predetermined window preceding that data value; Claim 67 identifying the resource usage sensor data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted; and Claim 68 identify usage data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted. These claims do not include additional elements. Thus, in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 24, 26, and 50 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7, 8, 10-12, 17-18, 24, 26, 50, and 67-68 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2012/0154169 to Hoekstra et al. (“Hoekstra”) in view of U.S. Pat. Pub. No. 2009/0119142 to Yenni et al. (“Yenni”).

7.	With regard to claims 1, and 261, Hoekstra disclosed limitations of:
receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the toilet monitoring system (100) to be a data collection device. See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be including as part of the toilet unit. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Figs. 1, 3, and [0010]-[0013] discussing multiple toilet units having multiple measuring devices. See also [0015] and [0030] discussing the communication path of the sensors.);
applying to the resource usage sensor data, by said processor of the data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event.); 
identifying, by said processor of the data collection device, whether usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a predetermined usage event.); 
in response to the resource usage sensor data meeting the criterion, assembling a message including a logical value indicative of a type of usage event and the resource usage sensor data associated with the predetermined usage event2 (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as the predetermined event and the notification as a message.).;
only transmitting, by said data collection device, said message including the resource usage sensor data associated with the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device (Not shown in FIG. 1, but provided by way of example as toilet unit measurement central processor 302 in FIG. 3) associated with the measuring device 104 or toilet unit 102.Additionally or alternatively, this information may be sent to another computing device, such as a centralized computing device and/or server that implements a reporting component, such as a report generator 106” and [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as meeting the criterion and the notification as the transmission. See also [0032] discussing the multiple types of communication channels for transmission i.e., WAN, LAN, WiFi, IR, RF, etc. See further [0028]-[0029] discussing the action component notifying different components like notifying the maintainer when an event has occurred.); and
… storing the resource usage sensor data associated indicating occurrence of the predetermined usage event (See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.”),
wherein the criterion is met when the resource usage sensor data represents the change in the resource state of the location (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a change of state.), and
Hoekstra does not explicitly disclose,
in response to the resource usage sensor data not meeting the criterion 
wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
However, Yenni teaches at [Claim 9] and [0128] that it would have been obvious to one of ordinary skill in the monitoring art to include the ability to perform an action in response to a criterion not being met (See [0128] discussing the accumulating values particular to each fixture until the criteria is met.) and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility (See [Claim 9] discussing altering the predetermined thresholds based on historical use data.). 
Therefore, it would have been obvious for one of ordinary skill in the monitoring art before the effective filing date of the claimed invention to have modified the teachings of Hoekstra to include the ability to perform an action in response to a criterion not being met and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility, as disclosed by Yenni. One of ordinary skill in the art would have been motivated to make this modification in order to a pleasant and efficient use by customers visiting the property (Yenni [0003]).  
	
8.	With regard to claims 24, and 503, Hoekstra disclosed limitations of:
transmitting resource usage sensor data from one of more sensors associated with a dispenser or waste bin via a first communication channel to a data collection device (See [0015] discussing the transmission of collected data from a measuring device to a computing device. The examiner is interpreting measuring device to be a sensor. See also [0015] and [0030] discussing the communication path of the sensors.);
receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the data collection device to be the toilet monitoring system (100). See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), the resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Figs. 1, 3, and [0010]-[0013] discussing multiple toilet units having multiple measuring devices. See also [0015] and [0030] discussing the communication path of the sensors.);
applying to the resource usage sensor data, by said processor of the said data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event.); 
identifying, by said processor of the data collection device, usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a predetermined usage event.); 
assembling a message including a logical value indicative of a type of usage event and the resource usage sensor data associated with the predetermined usage event in response to the resource usage sensor data meeting the criterion4,(See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as the predetermined event and the notification as a message.).;
determining, by said data collection device, to transmit said message via a second communications channel to a server in response to the resource usage sensor data meeting the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device (Not shown in FIG. 1, but provided by way of example as toilet unit measurement central processor 302 in FIG. 3) associated with the measuring device 104 or toilet unit 102.Additionally or alternatively, this information may be sent to another computing device, such as a centralized computing device and/or server that implements a reporting component, such as a report generator 106” and [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as meeting the criterion and the notification as the transmission.  See also [0032] discussing the multiple types of communication channels for transmission i.e., WAN, LAN, WiFi, IR, RF, etc. See further [0028]-[0029] discussing the action component notifying different components like notifying the maintainer when an event has occurred.);
determining, by said data collection device, to not transmit, but to store data indicating the occurrence of the predetermined usage event in said data collection device (See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.”); and
transmitting data or storing data, by said data collection device, based on the determinations (See [0028]-[0030] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a change in resource state.),
wherein the resource usage sensor data is fill level data associated with the dispenser or waste bin (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as fill level data. See also [0033] describing the use of a measurement sensor on a toilet paper dispenser.),
wherein the predetermined usage event is selected from a low fill level event, a high fill level event, an emptying event and a refill event (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as emptying event.), and 
Hoekstra does not explicitly disclose,
in response to the resource usage sensor data not meeting the criterion
 wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
However, Yenni teaches at [Claim 9] and [0128] that it would have been obvious to one of ordinary skill in the monitoring art to include the ability to perform an action in response to a criterion not being met (See [0128] discussing the accumulating values particular to each fixture until the criteria is met.) and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility (See [Claim 9] discussing altering the predetermined thresholds based on historical use data.). 
Therefore, it would have been obvious for one of ordinary skill in the monitoring art before the effective filing date of the claimed invention to have modified the teachings of Hoekstra to include the ability to perform an action in response to a criterion not being met and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility, as disclosed by Yenni. One of ordinary skill in the art would have been motivated to make this modification in order to a pleasant and efficient use by customers visiting the property (Yenni [0003]).  

9.	With regard to claim 5, Hoekstra disclosed the method, 
wherein applying the criterion further comprises applying a threshold associated with the predetermined usage event to the resource usage sensor data (See [0028]-[0030] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a threshold and the empty status as a predetermined usage event.).

10.	With regard to claim 7, Hoekstra disclosed the method, 
said stored data including a data value or a logical flag (See Fig. 3 and[0015] discussing the different types of data collected, stored, and/or transmitted i.e. time, movement, temperature, odor, and sound. Examiner notes that time and temperature are data values.).

11.	With regard to claim 8, Hoekstra disclosed the method,
applying the criterion to each of a predetermined quantity of resource usage sensor data (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event or spraying an odor spray based on a condition.); 
determining a proportion of the predetermined quantity of resource usage sensor data that satisfy the criterion (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event or spraying an odor spray based on a condition. Examiner is interpreting the lack of toilet paper as a proportion of 0.); and 
identifying usage data as associated with the predetermined usage event based on the determined proportion (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event or spraying an odor spray based on a condition. Examiner is interpreting the lack of toilet paper as a proportion of 0.).

12.	With regard to claim 10, Hoekstra disclosed the method,
wherein the predetermined quantity of resource usage sensor data corresponds to a predetermined number of sequentially-received resource usage sensor data values (See [0031] discussing the usage data corresponding to events based on time and other logical dimensions. See further [0031]-[0033] discussing the counting of uses of a toilet unit to send alerts on usage and suggestions of use based on the number of events.).

13.	With regard to claim 11, Hoekstra disclosed the method,
prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage sensor data (See [0016] discussing the report generator generating a report that create, update, or supplement a report, table, graph, database, textual description, or etc. before notifying maintainer. Examiner notes Fig. 2 showing graphical/algorithmic manipulation of data.).

14.	With regard to claim 12, Hoekstra disclosed the method,
wherein transforming the resource usage sensor data with the filtering algorithm comprises determining a statistical parameter associated with a predetermined quantity of the resource usage sensor data (See Fig. 2 dials (202) and bar graphs 204; [0031] The dials 202 indicate the amount of time that has elapsed since the last visit (or the total number of users since the last maintenance or cleaning) for that toilet unit and the bar graphs show the percentage of people as a function of the time between two toilet visits for each of the toilet units. Examiner is interpreting bar graph and dials as statistical parameters.).

15.	With regard to claim 17, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage sensor data comprises dividing the resource usage sensor data into sequential blocks and calculating a filtered value for each block (See Fig. 2 bar graphs (204) dividing percentage of visits by time groups).

16.	With regard to claim 18, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage sensor data comprises calculating a filtered value corresponding to each data value of the resource usage sensor data based on that data value and data values lying within a predetermined window preceding that data value (See Fig. 2 two dials (202) and bar graphs (204); Examiner notes that evaluating the condition of the toilet from danger to fine is based on predetermined characteristic window based on the bar graph visits.).

17.	With regard to claims 67 and 68, Hoekstra disclosed the limitation of,
wherein identifying whether the resource usage sensor data meets the criterion further includes identifying the resource usage sensor data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted (See [0031]-[0033] discussing the counting of uses of a toilet unit to send alerts on usage and suggestions of use based on the number of events.) .
Response to Arguments
18.	Applicant’s arguments, see Remarks, filed 2/18/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The §112 rejections of 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 have been withdrawn. 

19.	Applicant's arguments, see Remarks, filed 2/18/2022, with respect to 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
20.	Finally, Applicant argues that the dependent claims 5, 7, 8, 10-12, 17-18, and 67-68 are allowable because the independents are. The examiner disagrees. See previous response to argument and Claim Rejections - 35 USC §§ 103 and 101. Examiner maintains position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                                                                              Michael.walker@uspto.gov



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is mapped as it encompasses claim 26.
        2 MPEP §2111.05.III discussing where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. Examiner notes that the message is directed to a human and therefore the contents would be nonfunctional descriptive material.
        3 Claim 24 is mapped as it encompasses claim 50.
        4 MPEP §2111.05.III discussing where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. Examiner notes that the message is directed to a human and therefore the contents would be nonfunctional descriptive material.